[Cite as Hohenstein v. Ohio Veterans Home, 2016-Ohio-7211.]



WILLIAM HOHENSTEIN                                  Case No. 2016-00296-AD

      Plaintiff                                     Clerk Mark H. Reed

      v.
                                                    MEMORANDUM DECISION
OHIO VETERANS HOME

      Defendant


        {¶1} On April 7, 2016, plaintiff William Hohenstein (hereinafter “plaintiff”) filed a
complaint in this Court against defendant, Ohio Veterans Home (hereinafter
“defendant”). In his complaint, plaintiff alleges that his dentures were lost in defendant’s
Sandusky facility. Plaintiff submitted a receipt from his dentist in the amount of $425.00
for the replacement cost of his lost dentures. Plaintiff paid the $25 filing fee.
        {¶2} On June 7, 2016, defendant filed an investigation report.              Defendant
acknowledged having a “legal and moral obligation to care for the residents who reside
[in its facilities] in a manner that provides for their safety and good health and also for
the protection and security of their personal property.” (defendant’s investigation report,
p.2). However, defendant denied liability in this matter and contended that “the Ohio
Veterans Home is not the guarantor of personal property of the residents.” Defendant
suggested that plaintiff’s dentures could have been lost in many ways, including being
misplaced by plaintiff, thrown away, flushed down the toilet, or taken by another
resident.    Furthermore, defendant also pointed out that plaintiff did not deliver the
dentures to its care, thereby creating a legal bailment duty. Consequently, defendant
urges the court to rule in its favor.
        {¶3} Defendant is under a duty to exercise ordinary care to protect personal
property delivered into its possession. Leech v. Ohio State University Hospital, 61 Ohio
Misc.2d 379 (1989). However, in order to prevail in a claim of negligence, plaintiff must
prove, by a preponderance of the evidence, that defendant owed him a duty, that it
Case No. 2016-00296-AD                       -2-                MEMORANDUM DECISION


breached that duty, and that defendant’s breach proximately caused his injuries.
Armstrong v. Best Buy Company, Inc., 99 Ohio St. 3d 79, 81.
       {¶4} Although    strict   rules of   evidence do not        apply in    administrative
determinations, plaintiffs must prove their case by a preponderance of the evidence.
Venes v. Ohio Dept. of Rehab. & Corr., Ct. of Cl. No. 2015-00200-AD, 2015 Ohio Misc.
LEXIS 98 (Aug. 6, 2015). “It is the duty of a party on whom the burden of proof rests to
produce evidence which furnishes a reasonable basis for sustaining their claim. If the
evidence so produced furnishes only a basis for a choice, among different possibilities
as to any issue in the case, they fail to sustain such burden.” Stevens v. Indus. Comm.,
145 Ohio St. 198, 203 (1945).
       {¶5} Here, plaintiff has failed to submit any evidence to show that he delivered
his dentures to defendant, thereby creating a legal bailment relationship between
plaintiff and defendant. In fact, plaintiff has failed to identify any particular actions taken
by defendant that led to the loss of the dentures. Moreover, as defendant has pointed
out, defendant cannot be the guarantor of all personal property belonging to plaintiff and
the dentures, indeed, could have been lost in a multitude of ways through no fault of
defendant. Consequently, plaintiff’s claim is denied and judgment is rendered in favor
of defendant.




WILLIAM HOHENSTEIN                             Case No. 2016-00296-AD

      Plaintiff                                Clerk Mark H. Reed

      v.
                                               ENTRY OF ADMINISTRATIVE
OHIO VETERANS HOME                             DETERMINATION

      Defendant
Case No. 2016-00296-AD                       -3-              MEMORANDUM DECISION


         Having considered all the evidence in the claim file, and for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs shall be absorbed by the Court.




                                               MARK H. REED
                                               Clerk

Entry cc:
William Hohenstein                             Gregory J. Kowalski, Legal Counsel
5854 Newton Falls Road                         Ohio Veterans’ Home
Ravenna, Ohio 44266                            3416 Columbus Avenue
                                               Sandusky, Ohio 44870



Filed 8/16/16
Sent to S.C. Reporter 10/4/16